Citation Nr: 0004714	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  94-20 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.

3.  Entitlement to service connection for residuals of an 
aspirin overdose.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Jeffrey E. McFadden, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1962 to January 
1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 1992 by the 
Department of Veterans Affairs (VA) Des Moines, Iowa, 
Regional Office (RO).  The Board remanded the case for 
additional development in November 1996.  A hearing was held 
before the undersigned Member of the Board in October 1999.


FINDINGS OF FACT

1.  The veteran's pre-existing respiratory disorder increased 
in severity during service.

2.  The veteran has not presented any competent evidence 
linking a current acquired psychiatric disorder to his period 
of service.

3.  The veteran has not presented any evidence that he 
currently has any residuals of an aspirin overdose.


4.  The veteran has not presented competent evidence showing 
that he has hearing loss of the left ear with the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz being 40 decibels or greater; or auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz being 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test being 
less than 94 percent.  The veteran also has not presented any 
competent medical opinion linking his current hearing loss of 
the right ear to his period of service.

5.  The veteran has not presented any competent evidence 
demonstrating a link between his current tinnitus and his 
period of service.


CONCLUSIONS OF LAW

1.  A respiratory disorder was aggravated by service.  
38 U.S.C.A. § 5107 (West 1991).

2.  The claim for service connection for an acquired 
psychiatric disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

3.  The claim for service connection for residuals of an 
aspirin overdose is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

4.  The claim for service connection for bilateral hearing 
loss is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

5.  The claim for service connection for tinnitus is not 
well-grounded.  38 U.S.C.A. § 5107 (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a 
chronic disorder such as arthritis, a cardiovascular disease, 
or a psychosis is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999). 

A preexisting disease or injury will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during service, 
unless there is a specific finding that the increase in 
disability during service is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153 (West 1991).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all of the evidence of record pertaining to the 
manifestations of the disability prior to, during, and after 
service.  See 38 C.F.R. § 3.306(b) (1999).  

In reviewing any claim for VA benefits the initial question 
is whether the claim is well grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Competent medical evidence is also required to 
satisfy the medical etiology or medical diagnosis issues in 
secondary service connection claims.  See Libertine v. Brown, 
9 Vet. App. 521, 522 (1996).  The nexus to service may also 
be satisfied by the presumptive period.  See Traut v. Brown, 
6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 
36, 43 (1993).  Alternatively, a claim may be well grounded 
based on the application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).

I.  Entitlement To Service Connection For A Respiratory 
Disorder.

The veteran's service medical records do not contain any 
references to any problems with his lungs.  The report of 
medical history given by the veteran in October 1965 shows 
that he denied having a history of shortness of breath, pain 
in the chest, or a chronic cough.  The report of a medical 
examination conducted at that time shows that clinical 
evaluation of the lungs and chest was normal.  The Board 
notes that hearing conservation data records from during the 
veteran's period of service confirm that he worked on a 
flight line and was exposed to jet engines.  

The veteran testified during hearing held in March 1993 and 
October 1999 that he had a genetic respiratory disorder, and 
that he believed that it had been aggravated by exposure to 
dust and fumes from jets in service.  The veteran has 
presented written witness statements dated in July 1999 from 
other servicemen which corroborate his account of being 
exposed to dust and fumes in service.  He has also presented 
witness statements from former post-service co-workers which 
are to the effect that the auto repair shops where the 
veteran worked after service did not have a high level of 
dust or fumes.  

The medical evidence which is of record is mixed with respect 
to the issue of whether the veteran's current respiratory 
disorder is related to service.  A medical treatment record 
dated in October 1991 shows that the impression was chronic 
obstructive lung disease probably on the basis of his work 
since he had never been a smoker.  The doctor and the veteran 
reportedly discussed his work conditions and the veteran was 
going to try to improve the ventilation.  

A letter dated in October 1991 from Pradeep Sarswat, M.D., to 
another physician shows that the veteran was seen for 
increasing shortness of breath for the last few months.  He 
first noticed dyspnea approximately one year earlier when he 
ran up a flight of stairs.  Since then, his breathing had 
gotten worse, to the point that walking one to two blocks 
caused him to stop to catch his breath.  He had never smoked, 
but worked as an auto mechanic and was exposed to large 
amounts of fumes from automobiles, and stated that at one 
time he worked with asbestos.  The impression was 
hyperreactive airways disease presumably aggravated by 
exposure to fumes and associated with perennial rhinitis.  

A record of a history and physical from the Marshalltown 
Medical and Surgical Center dated in  November 1991 shows 
that the veteran was hospitalized because of progressive 
dyspnea.  He had never smoked in his life.  He worked as a 
car mechanic and owned his own business.  He was apparently 
exposed to large amounts of fumes from the automobiles.  He 
was fine until six months prior to admission when he started 
to develop increasing dyspnea.  He noticed that little chores 
that he could normally do without any problems now caused 
shortness of breath.  There was no associated cough, 
wheezing, or pleuritic pains.  Pulmonary function testing 
revealed moderately severe obstructive airway disease.  A 
chest x-ray showed basilar emphysema.  It was noted that his 
father died of emphysema and his mother's brothers had 
emphysema at an earlier age.  Following examination, the 
diagnosis was airway obstructive disease of unknown etiology, 
rule out alpha 1 antitrypsin deficiency, rule out pulmonary 
hypertension.

A medical record entry from Pradeep Sarswat, M.D., dated in 
January 1992 shows that a diagnosis of alpha 1 antitrypsin 
deficiency had been confirmed.  The veteran was told that he 
could be put on an enzyme treatment, but that it would cost 
$50,000 per year.  The physician thought that the veteran 
needed to apply for disability benefits, including a VA 
pension.  It was noted that the veteran was in service from 
January 1962 through January 1966 where he worked with 
bombers and was exposed to a lot of exhaust fumes, etc.  

A letter dated in January 1992 from William W. Douglas, M.D., 
also shows that the veteran was diagnosed as having alpha-1-
antitrypsin deficiency.  The physician discussed the risk of 
the veteran's work around significant gasoline exhaust and 
welding fumes.  He said that both of these were known to 
produce ozone and nitrogen dioxide, each of which caused 
experimental emphysema in chronic low dose exposure in 
experimental animals.  Ideally, exposure to those should be 
avoided.  

A letter dated in January 1992 from Pradeep Sarswat, M.D., 
contains the following comments:

This is to state that [the veteran] has 
severe progressive emphysema.  He has no 
prior history of smoking.  He was 
employed in the armed forces, where he 
was exposed to large amounts of jet fuel 
exhaust, which may have contributed to 
his current physical condition.

The report of a general medical examination conducted by the 
VA in June 1992 shows that the diagnoses were (1) emphysema 
with alpha 1 antitrypsin deficiency, diagnosed by local 
doctor in Marshalltown and confirmed by Mayo Clinic with 
exertional dyspnea; and (2) underweight with weight loss ten 
pounds last year.  The examiner did not offer an opinion 
regarding whether the disorders were related to service.

A letter dated in September 1993 from Dennis I. Mallory, 
D.O., contains the following information:

The purpose of this letter is to appeal 
to you to allow [the veteran] to receive 
Veterans Administration benefits.  

This patient was diagnosed as having 
Alpha-1-antitrypsin deficiency, PIZZ 
phenotype.  This produces a very serious 
obstructive lung disease.  [The veteran] 
was born with this genetic disease.  The 
disease was first identified in 1963 and 
is believed to affect over 100,000 people 
and therefore is a common serious genetic 
disease.  

It is my medical opinion that his time in 
the military service contributed to his 
disease acceleration through exposure to 
fumes, dust, particulate matter, and 
other respiratory stressors.  Because 
this is a genetic disease the military 
could not have caused it, however his 
military service most certainly 
contributed to the acceleration of his 
disease process.  

To my knowledge this man has a good 
record, has never been a drinker nor a 
smoker, and has not participated in any 
work or recreation habit to exacerbate 
his disease.

In summary, my medical opinion is that 
his time in the military did contribute 
to his disease process and because this 
is a progressive, terminal illness, the 
support from his country is not only 
deserved but badly needed.  He is 
regularly seen by me and the University 
of Iowa Hospitals and Clinics in Iowa 
City.  If you need any further 
information, please feel free to contact 
me.  

A letter dated in December 1996 from Jeff Wilson, M.D., 
contains the following information:

[The veteran] has been under my care for 
the treatment of lung disease associated 
with alpha 1 antitrypsin deficiency.  
This is a genetic disease which [the 
veteran] was born with, and it is 
associated with chronically low levels of 
a protein called alpha-1 antitrypsin in 
the blood stream.  The deficiency of this 
protein predisposes him to the premature 
development of emphysema.  It is likely, 
in my opinion, that any exposure to 
respiratory irritants including smoke, 
fumes, dust, etc. would likely exacerbate 
this problem.  Additionally, it is 
typical for people with this disease not 
to develop significant symptoms which 
prompt them to seek medical attention, 
until the lung dysfunction is at least 
moderately severe in nature.  Please feel 
free to call me if you would like to 
discuss these issues further.  

The report of a respiratory system examination conducted by 
the VA in February 1997 shows that the veteran complained 
that while he was in the Air Force in the early 1960's, he 
was exposed to fine sand dust and developed symptoms of 
seasonal vasomotor rhinitis.  After discharge, he worked as 
an auto mechanic for a number of years.  He began developing 
easy fatigue and insidious onset of shortness of breath in 
the 1980's.  In December of 1991, he was diagnosed with 
alpha-1-antitrypsin deficiency emphysema.  He had never had 
pneumonia and had been treated for bronchitis twice.  He 
denied tobacco consumption during his life.  He complained of 
slowly decreasing respiratory function.  He said that he 
could climb one flight of stairs or ambulate one block before 
shortness of breath halted functions.  He denied orthopnea.  
He had previously been experiencing PND, but this had 
improved after he started on Serevent.  He also received 
Prolastin every two weeks.  He denied having fevers, and had 
very minimal sputum production.

On physical examination, the veteran was a 57 year old, thin 
male in no acute distress.  The thorax was within normal 
limits.  The veteran was ventilating through pursed lips, 
possibly with some accessory muscle assistance in 
ventilation.  A chest x-ray showed hyperinflation.  The 
diagnosis was Alpha-1 deficiency emphysema with markedly 
abnormal pulmonary function tests.  The examiner stated that 
the veteran was disabled by this condition, but that it was a 
genetically determined condition and probably was not related 
to his service experiences.  

A letter dated in November 1997 from a VA staff physician 
assigned to the Division of Pulmonary, Critical Care and 
Occupational Medicine contains the following information:

I have reviewed the medical records of 
[the veteran] regarding his claims of 
respiratory illness related to exposure 
to jet fumes and airborne particulates 
during his service with the United States 
Air Force from 1962-1966.  I have 
attached pages 1009-1011 from the 
Textbook of Respiratory Medicine by 
Murray and Nadel, 1988 Edition.  This 
material is pertinent to the case of 
[this veteran].  

It is common for persons with alpha-1-
antitrypsin deficiency who do not smoke 
to begin to develop symptoms in their 
40's and 50's.  This is consistent with 
the course of [the veteran's] disease.  
Therefore, in the absence of any 
exposure, the course of his disease is 
consistent with historical controls.  

Related to [the veteran's] case, it is 
known that diesel fumes, which are 
similar to jet exhaust, can cause acute 
airways obstruction.  The record notes 
that [the veteran] did not complain of 
bronchospasm-related shortness of breath 
during his time with the Air Force.  

In a strict scientific sense, it is not 
possible to determine whether exposure to 
jet exhaust or other particulates may 
have worsened [the veteran's] respiratory 
disease progression.  There is simply 
absence of medical evidence one way or 
the other.  However, based on what is 
known, his disease course is consistent 
with the historical controls, as shown in 
the attached document.

A letter dated in August 1998 from Jeff Wilson, M.D. shows 
that he concluded that "it is as likely as not that exposure 
to jet exhaust fumes, dust, and sand storms while stationed 
in El Paso, Texas in the early 1960's for two and a half to 
three years, contributed to the severity of [the veteran's] 
lung disease.  I do not think that this contribution can be 
quantified."  

In a letter dated in October 1999, Pradeep Sarswat, M.D., 
made the following comments:

When [the veteran ] first came under my 
care, he was struggling to understand 
why, as a nonsmoker in his early fifties, 
his emphysema had progressed to such a 
debilitating stage.  In discussions with 
me, he wondered if it was at all related 
to his working conditions as an auto 
mechanic.  In some of [the veteran's] 
early charts, I recorded this possibility 
based solely on [the veteran's] own 
speculation.  I had not come to any 
conclusions myself as to whether the 
advanced stage of his disease was 
attributable to his present working 
conditions.

I later learned from [the veteran] that 
he had been exposed to substantial 
amounts of jet fumes and exhaust, dust, 
and sand while serving with the Air Force 
in Texas.  In one or more letters to the 
Veterans Administration, I expressed the 
view that the onset of [the veteran's] 
emphysema related to alpha 1 anti-trypsin 
deficiency was probably caused by those 
in-service exposures.  

It is my understanding that the certain 
rating officials in the Veterans 
Administration have interpreted the early 
remarks I made in some of [the veteran's] 
charts as reaching a medical conclusion 
that the advanced stage of his disease 
was attributable to his present working 
conditions as an auto mechanic.  Such an 
interpretation would not be correct.  
Again, I had not reached any conclusions 
at that point about the cause or causes 
of the advanced stage of [the veteran's] 
disease and was simply repeating [the 
veteran's] own speculations.

I have also read the declarations signed 
by a number of men who worked with [the 
veteran] in the Air Force in Texas and 
while he was an auto mechanic.  Having 
reviewed those declarations, I stand by 
my conclusion that the accelerated onset 
of [the veteran's] emphysema related to 
alpha 1 anti-trypsin deficiency was 
probably caused by his exposures to jet 
exhaust, dust, and sand while serving in 
the Air Force in Texas.

A letter from Sander L. Vandor, Ph.D., dated in November 1999 
shows that his work in research has included the development 
of anti-emphysema drug testing models using hamsters and 
human neutral proteases.  He stated that he had reviewed 
numerous documents sent by the veteran's attorney, and 
"concluded in no uncertain terms that the progression of 
[the veteran's] emphysema is directly attributable to his in-
service exposures to sand, dust, and jet fumes."  He further 
stated that he had reviewed an opinion given by a VA 
physician, and concluded that it was fundamentally incorrect.

Finally, a medical opinion from Jeff Wilson, M.D., dated in 
November 1999 contains the following information and 
comments:

I appreciate the opportunity to review 
[the veteran's] medical condition.  I 
apologize for the length of time it has 
taken for me to pull this information 
together, but hope that you will find it 
useful.  

I first met [the veteran] in 1993.  At 
that time [the veteran] was 52 years old 
and had been symptomatic from a 
respiratory standpoint for five to seven 
years.  His lung function tests at that 
time revealed evidence of severe 
emphysema.  I have enclosed a copy of 
these for your review and use.  

Based on my review of several studies of 
patients with severe alpha-1-antitrypsin 
deficiency who have been lifetime 
nonsmokers like [the veteran], I feel 
that the severity of [his] disease can be 
accurately categorized as more severe 
than is typically described in this 
situation.  While there is variability in 
symptoms and lung function in lifetime 
nonsmokers with alpha-1-antitrypsin 
deficiency, the majority of patients 
described have not had this severe lung 
disease at his age.  My personal 
experience with nonsmoking patients with 
severe alpha-1-antitrypsin deficiency is 
also consistent with this view.  While I 
have great respect for Dr. Hempel, a 
former colleague of mine, I would not 
completely agree with the statement in 
his letter dated 11-03-97, that the 
course of [the veteran's] disease is 
consistent with historical controls.  I 
feel that it is more severe than 
typically described for most historical 
control groups.  Dr. Hempel is a well-
trained pulmonologist, but does not have 
specific expertise or interest in alpha-
1-antitrypsin deficiency to my knowledge.  

Dr. Wilson further stated that he felt that it was more 
likely than not that the environment in which the veteran 
worked in the air force had an adverse affect on the 
veteran's lung disease.  

Service connection may be granted if a genetic disorder is 
aggravated by service.  See Lowe v. Derwinski, 2 Vet. App. 
495, 498 (1992).  After reviewing all of the evidence of 
record, the Board finds that the preponderance of the medical 
evidence favors the claim.  The Board finds that the 
veteran's pre-existing genetic respiratory disorder increased 
in severity during service beyond the natural progression of 
the disorder.  Accordingly, the Board concludes that the 
veteran's respiratory disorder was aggravated by service.  

II.  Entitlement To Service Connection For An Acquired 
Psychiatric Disorder.

The veteran's service medical records do not contain any 
diagnoses of an acquired psychiatric disorder.  Although a 
service medical record dated in March 1962 shows that the 
veteran was treated for an overdose of aspirin, and was 
referred to the neuropsychiatric clinic, a subsequent record 
dated in April 1962 shows that he was discharged from the 
neuropsychiatric clinic and was making a good adjustment.  
The record includes a notion that the diagnosis was "3203".  
This code does not correspond to any diagnostic code known to 
the Board.  

The service medical records also include the report of 
medical history given by the veteran in October 1965 which 
shows that he denied having a history of depression, 
excessive worry, or nervous trouble of any sort.  The report 
of a medical examination conducted at that time shows that 
the psychiatric evaluation was normal.   

The earliest post-service medical record containing a 
diagnosis of an acquired psychiatric disorder is from many 
years after service.  The report of a mental disorders 
examination conducted by the VA in June 1992 shows that the 
examiner concluded that no current psychiatric diagnosis was 
warranted.  Moreover, the VA examiner stated that the suicide 
attempt many years ago in service did not have any bearing on 
the veteran's recent depressive symptoms which were instead 
related to illness and unemployment.  Although a private 
medical record dated in January 1993 shows that the diagnoses 
included major depressive disorder, recurrent episodes, the 
record does not contain any medical opinion linking the 
current psychiatric disorder to the veteran's period of 
service.

The Board has noted that the veteran testified during the 
hearing held in October 1999 that he believed that the 
aspirin overdose which occurred in service was a 
manifestation of his current psychiatric disorder.  
Significantly, however, the veteran's own opinion that his 
current disorder is related to service is not enough to 
support the claim because lay persons are not qualified to 
offer opinions that require medical expertise, such as 
diagnoses or opinions as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  See 
also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (a veteran 
does not meet his burden of presenting evidence of a well-
grounded claim where the determinative issue involves medical 
causation and the veteran presents only lay testimony by 
persons not competent to offer medical opinions).  A veteran 
is competent to testify as to the symptoms that he 
experienced, but he is not competent to render a medical 
opinion regarding the significance of those symptoms.  See 
McIntosh v. Brown, 4 Vet. App. 553, 560 (1993).  

In summary, the veteran has not presented any competent 
evidence linking his current psychiatric disorder to service.  
Accordingly, the Board concludes that the claim for service 
connection for is not well-grounded.  Because the claim is 
not well-grounded, there is no further duty on the part of 
the VA to develop evidence with respect to the claim.  See 38 
U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).

III.  Entitlement To Service Connection For Residuals
 Of An Aspirin Overdose.

A service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
However, the veteran has not presented any evidence that he 
currently has any residuals of an aspirin overdose.  Although 
the veteran's service medical records show that he had an 
aspirin overdose in service, they contain no indication that 
this resulted in any permanent residuals.  The veteran's 
current medical treatment records also do not contain any 
indication that the overdose in service caused any ongoing 
problems.  Accordingly, the Board concludes that the claim 
for service connection for residuals of an aspirin overdose 
is not well grounded.

IV.  Entitlement To Service Connection For Bilateral Hearing 
Loss.

Before service connection may be granted for hearing loss, 
the hearing loss must be of sufficient severity to be 
considered to be a disability under VA regulations.  For the 
purpose of applying the laws administered by the VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(1999).  

The Board notes that the veteran has not presented any 
evidence showing that he has hearing loss of the left ear 
which is severe enough to be considered to be a hearing loss 
disability for which service connection may be granted.  See 
38 C.F.R. § 3.385 (1999).  On the contrary, the report of a 
general medical examination conducted by the VA in June 1992 
shows that the examiner concluded that there were no signs of 
hearing loss.  Also, a private audiology examination report 
dated in December 1996 shows that the left ear does not have 
significant hearing loss as required by 38 C.F.R. § 3.385.  

With respect  to the right ear, the Board notes that the 
December 1996 private examination report indicates that the 
veteran has hearing loss which meets the standards of 
38 C.F.R. § 3.385.  Nevertheless, the report does not contain 
any medical opinion linking that hearing loss to the 
veteran's period of service.  Accordingly, the Board 
concludes that the claim for service connection for bilateral 
hearing loss is not well-grounded.

V.  Entitlement To Service Connection For Tinnitus.

During the hearing held in October 1999, the veteran 
testified that he believed that he had developed tinnitus as 
a result of exposure to noise from jet engines during 
service.  The veteran's service medical records do not 
contain any references to tinnitus.  On the contrary, a 
service hearing conservation data record dated in May 1965 
shows that the veteran had no tinnitus in either the right or 
the left ear.  

Although the report of a general medical examination 
conducted by the VA in June 1992 shows that the veteran gave 
a history of having ringing in his ears since service, the 
fact that the veteran's own account of the etiology of his 
disability was recorded in his medical records is not 
sufficient to support the claim.  In LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

In summary, the veteran has not presented any competent 
evidence demonstrating a link between his current tinnitus 
and his period of service.  Accordingly, the Board concludes 
that the claim for service connection for tinnitus is not 
well-grounded.


ORDER

1.  Service connection for aggravation of a respiratory 
disorder is granted.

2.  Service connection for an acquired psychiatric disorder 
is denied.

3.  Service connection for residuals of an aspirin overdose 
is denied.

4.  Service connection for bilateral hearing loss is denied.

5.  Service connection for tinnitus is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

 

